DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-8 and 10 of U.S. Application 17/013,668 filed on April 24, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 7 and 10 have been entered.
Claim 9 has been cancelled


Rejections under USC 102 and 103
“Applicant's arguments filed on 04/24/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a circuit for realizing a combined connection of neutral wires or live wires using phase information of the neutral wires and the live wires, comprising:  an output of the high-voltage phase detector is sequentially connected to the first inverter and the second inverter; a plurality of nodes are arranged on each live wire of the live wires and a plurality of nodes are arranged on each neutral wire of the neutral wires; an output of the first inverter is connected to a first node of the plurality of nodes on the each live wire and a first node of the plurality of nodes on the each neutral wire, respectively; and an output of the second inverter is connected to a second node of the plurality of nodes on the each live wire and a second node of the plurality of nodes on the each neutral wire, respectively in combination with the other limitations of the claim. 

	
Claims 2-6 are also allowed as they depend on allowed claim 1. 

Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest a method for realizing a combined connection of neutral wires or live wires using phase information of the neutral wires and the live wires, comprising: determining first nodes of the plurality of nodes on the live wire and the plurality of nodes on the neutral wire, wherein the high-voltage signal appears on the first nodes at a first time, and determining second nodes of the plurality of nodes on the live wire and the plurality of nodes on the neutral wire, wherein the high-voltage signal appears on the second nodes at a second time, and the first time is prior to the second time; and connecting the systems to be connected in parallel to the first nodes and the second nodes in combination with the other limitations of the claim. 

Claims 8 and 10 are also allowed as they depend on allowed claim 7

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868